Case 16-31782-sgj13 Doc 39 Filed 04/04/19                Entered 04/04/19 11:03:31           Page 1 of 2



                               UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION DIVISION


IN RE:                                                       CASE NO. 16-31782-SGJ-13
                                                             CHAPTER 13
JUANA MARIA CASTORENA
                                                             JUDGE STACEY G. C. JERNIGAN

         DEBTOR                                              NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, Thomas D. Powers
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed below
has been paid in full.

Name of Creditor: NATIONSTAR MORTGAGE LLC




Final Cure Amount

Court   Account                                  Claim               Claim               Amount
Claim # Number                                   Asserted            Allowed             Paid

   4      8494                                   $12,092.67          $12,092.67          $12,092.67

Total Amount Paid by Trustee                                                             $12,092.67


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the Chapter
13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor has paid
in full the amount required to cure the default on the claim; and 2) whether the Debtor is otherwise current
on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
Case 16-31782-sgj13 Doc 39 Filed 04/04/19               Entered 04/04/19 11:03:31          Page 2 of 2



                                                                           CASE NO. 16-31782-SGJ-13


                                    CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties
listed below by ordinary U.S. Mail or served electronically through the Court’s ECF System at the e-mail
address registered with the Court on this 3rd day of April, 2019.


JUANA MARIA CASTORENA, 2525 HIGHTRAIL DR, CARROLLTON, TX 75006


ELECTRONIC SERVICE - LEGAL AID OF NORTHWEST TEXAS, 1515 MAIN STREET,
DALLAS, TX 75201


NATIONSTAR MORTGAGE LLC, BANKRUPTCY DEPARTMENT, PO BOX 619096, DALLAS,
TX 75261


ELECTRONIC SERVICE - United States Trustee


Date: April 03, 2019                                         /s/ Thomas D. Powers
                                                             Thomas D. Powers
                                                             Chapter 13 Trustee
                                                             105 Decker Ct
                                                             Suite 1150 11th Floor
                                                             Irving, TX 75062
